                 Case 1:19-mj-10424-UA Document 26 Filed 10/02/20 Page 1 of 3
O PS 8
  (Rev. 12/04)

                 CONFIDENTIAL PRETRIAL INFORMATION
      THE ATTACHED ORDER ONLY SHOULD BE MADE PART OF THE
                       PUBLIC RECORD.


                             UNITED STATES DISTRICT COURT
                                                        for
                                         Southern District of New York

U.S.A. vs.          Carlos Baez                     Docket No. 19 MAG 10424

                             Petition for Action on Conditions of Pretrial Release

          COMES NOW                  Josh Rothman             , Pretrial Services Officer, presenting
an official report upon the conduct of defendant                   Carlos Baez                          , who was
placed under pretrial release supervision by the Honorable              Sarah Netburn               , sitting in
                                                        th
the court at          500 Pearl Street     on the     19      date of          November             ,      2019
under the following conditions:
-$250,000 bond to be co-signed by two financially responsible people,
-Pretrial Services supervision,
-Home detention with GPS monitoring,
-Drug testing and treatment as directed,
-Travel restricted to the Southern and Eastern Districts of New York,
-Surrender of travel documents (& no new applications),
-No possession of firearms/destructive devices/other weapons

On July 24, 2020, United States Magistrate Judge Barbara C. Moses so ordered a request to modify the
defendant’s level of monitoring from home detention to a curfew.
  RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
The defendant has been fully compliant since his release on bail. He has reported to Pretrial Services as
directed and has incurred no violations of his location monitoring conditions. Based on the full
compliance of the defendant, we are respectfully seeking a modification to remove curfew and GPS
monitoring conditions. Assistant United States Attorney Jacob Gutwillig and defense counsel Patrick
Brackley have consented to the requested modification.
              Case 1:19-mj-10424-UA Document 26 Filed 10/02/20 Page 2 of 3




I declare under penalty of perjury that the foregoing is true and correct.
Executed on                                                 October 2, 2020


                                         U.S. Pretrial Services Officer


Place                                     Southern District of New York
        Case 1:19-mj-10424-UA Document 26 Filed 10/02/20 Page 3 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
                                    :
UNITED STATES OF AMERICA
                                    :       19 MAG 10424

    -against-                          :    ORDER
                                       :
Carlos Baez
                                       :
          Defendant
                                    :
------------------------------------X

     Robert W. Lehrburger, United States Magistrate Judge:

     ORDERED that the defendant’s bail be modified to remove the
condition of curfew enforced by GPS monitoring.

    Dated: New York, New York
                   2
           October ____, 2020


                                      SO ORDERED




                                      _________________________
                                      Robert W. Lehrburger
                                      United States Magistrate Judge
